Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2021 has been entered.  Claims 1-11, 24-47 are cancelled; claims 16-18, 20, 22-23 are amended; and claims 61-77 are added.  Accordingly, claims 12-23 and 48-77 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 66-67, 69-70, 72-75 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Nunez et al (US 2009/0018233 A1).
Regarding claims 66 and 67, Nunez et al disclose polymer material useful as an ophthalmic device (paragraph 0002).  See example 9D, wherein the polymer is formed from VCa1D11 (i.e. a non-bulky organosilicon-containing monomer in present claim 66), Tris (i.e. tris-(trimethylsiloxy)-3-methacryloxypropylsilane, see paraqraph 0135 and reads on bulky siloxane monomer in present claim 66), NVP (i.e. N-vinyl pyrrolidone and reads 
Nunez et al fail to disclose a polymer comprising the species of second crosslinking agent, and silent with respect to contact angle.
However, regarding species of second crosslinking agent, Nunez et al in the in the general disclosure teach that crosslinking agents are represented by general formula: 
    PNG
    media_image1.png
    96
    465
    media_image1.png
    Greyscale
 wherein q is an integer from 0 to 6; m and n are independently selected from 1 to 10; X and Y are independently selected from O or NR9 wherein R9 is hydrogen, C1-C4 alkyl or C1-C2 alkanol; A is O, O(CH2CH2O)v and v is from 1 to 10 (paragraphs 0009-0014).  Hence, when q = 0, X = O, Y = NR9, R9 = H, m = 2, n = 1 and A = O(CH2CH2O)v, crosslinking agent reads on the second crosslinking agent represented by formula: 
    PNG
    media_image2.png
    70
    323
    media_image2.png
    Greyscale
 of present claim 66 and 67.  Therefore, in light of the teachings in general disclosure of Nunez et al, it would have been obvious to one skilled in art prior to the filing of present application, to include any of the crosslinking agents in preparing the polymer including that disclosed in the general disclosure, absent evidence to the contrary.
Regarding contact angle, given that the hydrogel formed based on the disclosure in Nunez et al comprise substantially similar monomers and a combination of two different crosslinking agents, one skilled in art prior to the filing of present application would have a reasonable basis to expect the hydrogel, of Nunez et al, to have the presently claimed contact angle of less than about 500, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claims 69 and 70, see example 9D, wherein NVP (i.e. N-vinyl-2-pyrrolidone) is present in amounts of 30.5% by weight (paragraph 0145).
Regarding claims 72 and 73, see example 9D, wherein polymer is formed from Tris (i.e. tris-(trimethylsiloxy)-3-methacryloxypropylsilane, see paragraphs 0135 and 0145).  It is noted that tris-(trimethylsiloxy)-3-methacryloxypropylsilane is represented by formula: 
    PNG
    media_image3.png
    128
    205
    media_image3.png
    Greyscale
(reads on bulky polysiloxanylalkyl (meth)acrylate monomer in present claim 72 and bulky siloxane monomer in present claim 73 wherein R17 is methyl, X = O, h = 3 and R18 is C1 alkyl). 
Regarding claim 74, see example 9D (paragraph 0145), wherein polymer is formed from TEGDMA (i.e. triethyleneglycol dimethacrylate and reads on alkylene glycol containing dimethacrylate crosslinking agent in present claim 74).
Regarding claim 75, see example 9D, of Nunez et al, wherein HEMA is present in amounts of 8.6% by weight (also see paragraph 0043 of present application wherein 
Regarding claim 77, see example 9D, wherein the hydrogel film includes 3-Me-3-pentanol (paragraph 0145).

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Nunez et al (US 2009/0018233 A1) in view of Lai (US 5,449,729).
The discussion with respect to Nunez et al in paragraph 4 above is incorporated here by reference.
Nunez et al are silent with respect to species of the second crosslinking agent.
However, Lai in the same field of endeavor teach novel crosslinking agents to prepare novel UV curable hydrophilic copolymers suitable for use as contact lenses (abstract).  When a specific copolymer system is desired which includes both a methacrylate containing monomer and a non-acrylic vinyl containing monomer polymerization problems occur as a result of the varying reactivity of two monomer types (col. 1, lines 42-46).  Hydrogel system employing a crosslinker able to compatibilize groups of varying reactivities would be highly advantageous (col. 4, lines 22-25).  See example 3, wherein the crosslinker methacryloxyethyl vinyl carbamate is prepared (col. 15, line 5) and is represented by formula - 
    PNG
    media_image4.png
    116
    381
    media_image4.png
    Greyscale
 (i.e. reads on the second crosslinker wherein R = methyl, X = O, Y = NH and Z = O).  Therefore, in light of the teachings in Lai, it would have been obvious to one skilled in art prior to the filing of present application to include the crosslinker, of Liu in the hydrogel, of Nunez et al, for above mentioned advantages.

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Nunez et al (US 2009/0018233 A1) in view of Awasthi et al (US 8,827,447 B2).
The discussion with respect to Nunez et al in paragraph 4 above is incorporated here by reference.
Nunez et al are silent with respect to the species of non-bulky organosilicon containing monomer.
However, Awasthi et al in the same filed of endeavor teach polymeric compositions useful in the manufacture of ophthalmic devices having desirable physical characteristics such as low modulus of elasticity, improved lubricity and hydrolytic stability and contain monoethylenically unsaturated polymerizable group containing polycarbosiloxane monomers (col. 1, lines 15-25).  Polycarbosiloxane monomers refer to monomers having at least one silyl-alkyl-siloxanyl.  The alkyl portion of silyl-alkyl-siloxanyl is a linking group between the silyl and siloxanyl group and is preferably 2-7 carbon atoms in length (col. 2, lines 24-31).  Preferred monomers are exemplified by - 
    PNG
    media_image5.png
    105
    464
    media_image5.png
    Greyscale
 (col. 4, lines 13-60) which reads on the species of non-bulky organosilicon containing monomer in present claim 71.  Organosilicon containing hydrogels are prepared by polymerization of a mixture containing at least one organosilicon containing monomer and at least one hydrophilic monomer.  Therefore, in light of the teachings in Awasthi et al, it would have been obvious to one skilled in art prior to the filing of present application to include the polycarbosiloxane monomer, of Awasthi et al, in the hydrogel film of exemplary embodiment, of Nunez et al, for above mentioned advantages.

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Nunez et al (US 2009/0018233 A1 - hereafter Nunez ‘233) in view of Nunez et al (US 8,807,745 B2 - hereafter Nunez ‘745).
The discussion with respect to Nunez ‘233 in paragraph 4 above is incorporated here by reference.
Nunez ‘233 is silent with respect to UV blocker.
However, Nunez ‘745 teaches substantially fully copolymerized UV blocking hydrogel lens demonstrating sufficient blocking of UV light to meet at least FDA class II specifications (abstract).  The use of UV blockers in ophthalmic devices is known.  UV light in the 210-315 nm range may cause corneal damage.  Thus, ocular devices containing UV absorbers are desirable (col. 3, lines 48-50).  Therefore, in light of the teachings in Nunez ‘745, it would have been obvious to one skilled in art prior to the filing of present application, to include the UV blocker of Nunez ‘745, into the hydrogel, of Nunez ‘233, for above mentioned advantages.

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraphs 4-5, of office action mailed 12/9/2021, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.

Allowable Subject Matter

Claims 12-23, and 48-65 are allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764